Filed 12/10/13 P. v. Brown CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066006
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 11CM8891)
                   v.

RICKY BROWN,                                                                             OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. James T.
LaPorte, Judge.
         Ron Boyer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Leanne Le Mon and Louis M.
Vasquez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Kane, Acting P.J., Franson, J. and Peña, J.
       Defendant Ricky Brown was convicted by jury trial of possession of a controlled
substance in prison (Pen. Code, § 4573.6) and he admitted a prior strike conviction (Pen.
Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d) ). The trial court sentenced him to
six years in prison. On appeal, he requests that we independently review the records
reviewed by the trial court on defendant’s Pitchess1 motion and determine whether the
trial court abused its discretion by not providing defendant access to any of those records.
We will affirm the judgment.
                                         FACTS
       At Avenal State Prison, Correctional Officer Juan Ramirez advised defendant, an
inmate, that he would be strip searched. Ramirez walked defendant to a room for the
search, and as defendant entered that room, he shook his leg and a bindle of marijuana
dropped out of his pant leg.
                                      DISCUSSION
       Before trial, defendant requested disclosure of Officer Ramirez’s personnel
records relevant to his dishonesty or untruthfulness. At the hearing on defendant’s
Pitchess motion, the trial court found sufficient grounds to review the records in camera.
After conducting the review, the trial court found nothing relevant to the pending
ligation.
       The mechanics of a Pitchess motion are well-established. “[O]n a showing of
good cause, a criminal defendant is entitled to discovery of relevant documents or
information in the confidential personnel records of a peace officer accused of
misconduct against the defendant. [Citation.] Good cause for discovery exists when the
defendant shows both ‘“materiality” to the subject matter of the pending litigation and a
“reasonable belief” that the agency has the type of information sought.’ [Citation.] … If

1     A Pitchess motion is a motion for discovery of a peace officer’s confidential
personnel records. (Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).)



                                             2.
the defendant establishes good cause, the court must review the requested records in
camera to determine what information, if any, should be disclosed. [Citation.] Subject to
certain statutory exceptions and limitations [citation], ‘the trial court should then disclose
to the defendant “such information [that] is relevant to the subject matter involved in the
pending litigation.”’ [Citations.]” (People v. Gaines (2009) 46 Cal.4th 172, 179.)
       A trial court’s decision on a Pitchess motion is reviewed under an abuse of
discretion standard. (People v. Prince (2007) 40 Cal.4th 1179, 1285.) The exercise of
that discretion “must not be disturbed on appeal except on a showing that the court
exercised its discretion in an arbitrary, capricious or patently absurd manner that resulted
in a manifest miscarriage of justice.” (People v. Jordan (1986) 42 Cal.3d 308, 316.)
       The record of the trial court’s in camera hearing is sealed, and appellate counsel
are not allowed to see it. (See People v. Hughes (2002) 27 Cal.4th 287, 330.) Thus, on
request, the appellate court must independently review the sealed record. (People v.
Prince, supra, 40 Cal.4th at p. 1285.)
       We have reviewed the transcript of the in camera hearing and the settled statement
regarding the documents that were inspected at that hearing, and we have found no abuse
of discretion committed by the trial court in denying defendant’s motion for disclosure of
Officer Ramirez’s personnel records.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.